Citation Nr: 1446280	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a September 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court granted a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the JMR and the accompanying Order of the Court, further development is necessary prior to adjudicating the Veteran's claim.

In the context of the present claim, to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.

The parties to the JMR agreed that a November 2010 VA examination relied upon by the Board in its September 2013 decision is inadequate because, although acknowledging the Veteran's reports of high-risk sexual activities in service, the examiner's etiology opinion ultimately fails to address such risk factor; instead, it addresses solely whether the Veteran's hepatitis C is related to in-service exposure to pressurized gun vaccinations or admitted intravenous drug use.  Consequently, an examination addressing all pertinent risk factors must be obtained.

In addition, in a July 2014 statement, the Veteran's representative stated that the Veteran receives VA treatment in Milwaukee and that records from September 2012 to the present are outstanding.  Indeed, the file contains VA medical records only until September 2012.  On remand, the Veteran's ongoing VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records from September 2012 forward.

2.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed hepatitis C.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner is requested to specifically address:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's hepatitis C was incurred in or is otherwise related to service?

The examiner is asked to comment on the Veteran's assertions regarding his alleged exposures in service, including his reported high-risk sexual activities.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



